 GROCERY SUPPLYAmerican Community Stores, A Subsidiary ofCollum Companies, Inc., d/b/a Grocery Supplyand Joyce Arnold. Case 17-CA-1122130 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 6 June 1983 Administrative Law JudgeGeorge Christensen issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a cross-excep-tion and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions1and to adopt the recommended Orderas modified below. 2I In adopting the judge's conclusion that the Respondent violated theAct by discharging the Charging Party, we find it unnecesary to rely onany implication in the judge's decision that the Charging Party's activitiesunrelated to her union activities or to her filing charges with the Boardwere protected concerted activities.Contrary to the suggestion of our dissenting colleague, we are notholding that "the mere fact that an employee is engaged in union activitywould preclude that employee from being discharged under any rule ifthat employee was the first to be discharged under that specific rule."The Charging Party led an unsuccessful organizing effort in 1981. TheRespondent discharged her, and she was reinstated pursuant to a settle-ment agreement between Region 17 and the Respondent. On I September1982 she filed charges with the Board protesting the reduction of herhours. On 20 September she was discharged. We do not dispute the evi-dence that the Respondent's longstanding written disciplinary rules pro-vide that employees who commit the infraction committed by the Charg-ing Party here will be discharged. The undisputed evidence also estab-lishes, however, that the Respondent had not discharged any of the fouremployees who had committed similar infractions during the past 2 yea.This clearly shows disparate treatment. Furthermore, the Respondent'sassertion that it had tightened up the enforcement of this policy in 1981 isunsupported by any document announcing such a change or by any evi-dence of disciplinary actions taken against other employeesMore importantly, there is affirmative uncontradicted evidence that theRespondent created the shortage for which it discharged Arnold by itsown actions. Thus, Store Manager Doran admits that, after the bank noti-fied him it planned to clear the check for the higher amount on the cus-tomer's instructions, he directed the bank to credit the check for thelower amount instead. Doran then used the deposit slip showing thislower amount as the bank verification required by the Respondent's writ-ten policy in order to discharge Arnold for her fourth shortage. In lightof Arnold's filing charges with the Board only a few weeks before herdischarge and Doran's suspicious conduct, it is obvious the Respondentseized on this incident as a pretext to get rid of her in violation of theAct.2 The judge inadvertently omitted the narrow injunctive languagefrom his recommended Order and notice. Accordingly, we grant theGeneral Counsel's cross-exception and will order the Respondent tocease and desist from "in any like or related manner" interfering with,restraining, or coercing employees in the exercise of rights guaranteed bythe National Labor Relations Act. Hickmott Foods, 242 NLRB 1357(1979).Also, in addition to ordering the Respondent to remove from itsrecords any references to the unlawful discharge, we will order the Re-spondent to notify the Charging Party in writing that any reference to270 NLRB No. 21ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, American Community Stores, A Subsidi-ary of Collum Companies, Inc., d/b/a GrocerySupply, Joplin, Missouri, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order as modified.1. Add the following to paragraph 2(d) followingthe word "thereon.""(d) ...and notify her in writing that this hasbeen done and that evidence of this unlawful dis-charge will not be used as a basis for future person-nel actions against her."2. Add the following as paragraph 2(e) and relet-ter the subsequent paragraphs."(e) Cease and desist from in any like or relatedmanner interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteedby Section 7 of the Act."3. Substitute the attached Notice for that of theadministrative law judge.CHAIRMAN DOTSON, dissenting.I cannot agree with the majority in this case andI would therefore find that the Respondent did notviolate the Act by discharging Charging PartyJoyce Arnold. The Respondent has a writtenpolicy of discharging employees with four cashregister overages or shortages of $5 or more within6 months. This is undisputed. There is also no dis-pute that the Charging Party had three such infrac-tions within a 6-month period set to expire 26 Sep-tember. On 18 September, she accepted a checkfrom a customer with "25.00" written in one sec-tion and "twenty and no/100 dollars" in the othersection. The discrepancy was discovered whenArnold and management, pursuant to companypolicy, jointly checked out Arnold's drawer at theend of her shift. If the check had been credited as$25, Arnold would have been S.10 short that day.If the check had been credited as $20, she wouldhave been $5.10 short, and that shortage wouldhave been her fourth shortage or overage within 6months. Store Manager Doran testified that thelegal value of the check was the written amount,not the amount expressed in numerals. Doran andanother employee prepared a report showing thealleged shortage.It is also undisputed that it is a violation of com-pany policy to pay the numerical amount on thecheck rather than the written amount.her unlawful discharge has been expunged from its records. See SterlingSugars, 261 NLRB 472 (1982).125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere can be no question that according to com-pany policy Arnold was subject to discharge. Thejudge and the majority of this Board seize upon thefact that Arnold was a union adherent during the1981 union campaign and that she again engaged inprotected concerted activity just prior to her termi-nation. The judge and the majority of the Boardseem to use this to show discriminatory motivationin the discharge even in the face of a clear writtenpolicy. I cannot agree that such activity cloaks aworker and negates a rule by the Company whichon its face is designed to prevent employees frommaking mistakes, not to recoup losses. Thus, it is ofno moment that the bank, the Charging Party, orthe customer was willing to correct the error.The fact that the Respondent insisted that thebank follow its (the bank's) policy and verify theerror makes good business and legal sense.There is absolutely no evidence that the Compa-ny used this as a pretext to rid itself of Arnold.Further, there is absolutely no evidence to refutethe Respondent's contention that in 1981 it tight-ened up its policy concerning improperly drawnchecks. The fact that Arnold was the first employ-ee ever discharged pursuant to the Respondent'sshortage/overage policy is of no consequence. Inthis respect, it is submitted that under all the cir-cumstances present in this case, the mere fact thatan employee is engaged in union activity wouldpreclude that employee from being dischargedunder any rule if that employee was the first to bedischarged under that specific rule. I also do notattach any significance to the fact that an employeewas not fired for violating this policy even thougha manager was dismissed for not firing an employ-ee who violated the policy. It is obvious from thisaction that the Company did take this policy seri-ously since the manager was held accountable forhis failure to fire an employee under companypolicy. I see nothing inconsistent with this since itis logical to assume that a manager should be heldaccountable for his failure to act. There is absolute-ly no independent evidence regarding an 8(a)4)violation. Further, the only rationale I can gleanfrom the majority is that the majority is finding an8(a)(1) violation based on union activity which lastoccurred in the spring of 1981. Therefore, I cannotagree with the disposition of this case and I wouldreverse the judge and find no violation.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge any employee for filingcharges with the National Labor Relations Boardagainst us for engaging in activities on behalf ofUnited Food & Commercial Workers Union Local322, AFL-CIO, or any other labor organization, orfor engaging in any other concerted activities forthe purpose of collective bargaining or mutual em-ployee aid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Joyce Arnold immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed and WEWILL make her whole for any loss of earnings andother benefits she suffered by virtue of our dis-charging her for filing charges with the NationalLabor Relations Board and engaging in activitieson behalf of Local 322 and employee aid and pro-tection, less any net interim earnings, plus interest.WE WILL remove from our files any referencesto the disciplinary discharge of Joyce Arnold on 18September 1982, and WE WILL notify her that thishas been done and that evidence of this unlawfuldischarge will not be used against her in any way.AMERICAN COMMUNITY STORES, ASUBSIDIARY OF COLLUM COMPANIES,INC., D/B/A GROCERY SUPPLYDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge.On February 24, 1983, I conducted a hearing at Joplin,Missouri, to try issues raised by complaint issued on No-vember 22, 1983,1 based on a charge filed by JoyceArnold on September 30 and amended on November 19.The complaint alleged that American CommunityStores, A Subsidiary of Collum Companies, Inc., d/b/aGrocery Supply (the Company), violated Section 8(a)(1)I Read 1982 after all further date references omitting the year.126 GROCERY SUPPLYof the National Labor Relations Act by directing Arnoldto refrain from discussing with other employees theirconditions of employment and Section 8(aX1), (3), and(4) of the Act by discharging Arnold for engaging in ac-tivities on behalf of United Food & Commercial WorkersUnion Local 322, AFL-CIO (the Union), and for filingcharges with Region 17 against the Company.The Company concedes that it discharged Arnold,contends she was discharged for cause, denies utteringthe direction recited in the complaint, contends the state-ment it made was not violative of the Act, and deniescommitting any violation of the Act.The issues are: (1) whether the Company made thestatement set out in the complaint and, if so, whether itthereby violated the Act, and (2) whether the Companydischarged Arnold for engaging in activities on behalf ofthe Union and filing charges and thereby violated theAct, or discharged her for cause.The parties appeared at the hearing by counsel andwere afforded full opportunity to adduce, evidence, toexamine and cross-examine witnesses, to argue, and tofile briefs. Briefs were filed by the General Counsel andthe Company.Based on my review of the entire record, observationof the witnesses, perusal of the briefs and research, Ienter the followingFINDINGS OF FACT1. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find atall pertinent times the Company was an employer en-gaged in commerce in a business affecting commerce andthe Union was a labor organization within the meaningof Section 2 of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Company operates a chain of retail grocerystores, including a warehouse-type store operation atJoplin, Missouri, which is the scene of the events perti-nent to this decision. At times pertinent, the Companyemployed approximately 19 employees, who workedinterchangeably as checker-cashiers and stockclerks.Joyce Arnold was originally hired on August 16, 1976.She was the leading union activist among the Joplin em-ployees during the Union's unsuccessful campaign to rep-resent the Joplin employees in 1981.sFollowing the elec-tion (on May 18, 1981) Arnold was discharged. She wasreinstated in August 1981 pursuant to the terms of a set-tlement agreement negotiated by representatives ofRegion 17 and the Company, following her filing of acharge with the Region alleging she was discharged be-cause of her activities on behalf of the Union.0The Company has a policy of discharging any check-er-cashier who is $5 or more over or under, when hercash drawer is checked out, on four separate occasionswithin a 6-month period. The policy is contained in' The Union lost a Board-conducted election in the spring of 1981.s Case 17-CA-10372formal, written instructions issued to its managers andconveyed to its employees. Those same instructions re-quire each manager to prepare and send to headquartersa "significant incident" report setting out the date of thefirst over/under incident exceeding $5, the circum-stances, the amount, the name of the affected employee,and the fact that the employee has been advised theclock has begun to run and he or she will be dischargedif three more over/unders occur within 6 months; a"contact report" on the second incident within 6 monthsof the first one, setting out the same information; and an-other "contact report" on the third incident within 6months of the first one, setting out the same information,plus a statement the employee has been offered retrainingand whether or not the offer was accepted. After thethird over/under in excess of $5 within 6 months, theemployee is also placed "in isolation," which means hisor her cash drawer is checked out jointly after eachwork shift by the affected employee and a supervisor forthe balance of the 6-month period and the resultingchecker report is signed by both the employee and thesupervisor.On March 26, Arnold was short over $5 at the end ofher shift. She was orally warned the clock had begun torun and she would be subject to discharge if three ormore incidents of a like nature occurred before Septem-ber 26.On May 28, Arnold was $12.71 over. She was warnedtwo more incidents of a like nature before September 26would cause her discharge and the requisite contactreport was prepared.On June 1, Arnold was $20.82 over. She was warnedone more shortage or overage exceeding $5 before Sep-tember 26 would result in her discharge, was offered re-training (which she accepted and received), was placed"in isolation," and the requisite contact report was pre-pared.In August, the Company decided labor costs at severalstores within the district4were too high and directed themanagers of those stores to place all employees on apart-time basis and schedule their hours in accordancewith the traffic volume each store was experiencing,thereby lowering labor costs5and attaining greater flexi-bility in work scheduling.At that time there were two full-time employees at theJoplin store: Arnold and Peggy Corrigan. On August 21,Joplin Store Manager Steven Doran advised Arnold sheand Corrigan were going to be working part time ratherthan full time, along with the balance of the work force.Arnold objected, stating if the Company did not contin-ue her full time, she would write to the Company's vicepresident and General Manager, Ken Eckles,6and file' The district consisted of the Joplin store, another store at Springfield,Missouri, and four stores in Arkansas. A cost analysis determined laborcosts at the Joplin, Springfield, Little Rock, and Texarkana stores weretoo high relative to total costs and revenues at the four stores in question.' By reducing total hours and certain fringe benefits (part-time employ-ees normally were not provided hospital and surgical insurance coverage,and other benefits).·She had made written complaints to Eckles several times previous,when a company action or policy displeased her.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges of discrimination with the National Labor Rela-tions Board (NLRB) and the Equal Employment Oppor-tunity Commission (EEOC). Doran was not swayed byher statement and placed new work schedules in effectwhich reduced the hours of Corrigan and Arnold from40 hours per week to approximately 25 hours per week.Arnold promptly sent a letter to Eckles protesting thechange in her status from full time to part time, her lossof 15 hours of work and pay per week, an alleged in-crease in the hours of work scheduled for the employeeswho were part time before and after the change in herstatus, her loss of fringe benefits and seniority status, herloss of promotional opportunities (citing a provision ofthe Company's employee manual stating only full-timeemployees would be considered for promotion to man-agement positions), charged a less senior and less quali-fied employee than she had recently been promoted to amanagement position because he was male (Jeff Owens,assistant manager at the Joplin store), and stated unlessshe was restored to a full-time status, she was going tofile a charge with the NLRB, alleging her change instatus, pay, fringe benefits, and promotional opportunitieshad been instituted because of her 1981 union activitiesand the filing of her 1981 charge with the NLRB, plus acharge with the EEOC alleging the company promotionof Owens instead of her, and her reduction to part-timestatus, and consequent loss of promotional opportunities,were made because of her sex.On receipt of the letter, Eckles contacted DistrictManager Tom Lennons7and instructed Lennons to pro-ceed to Joplin to discuss Arnold's complaints with herand try to convince her the Company was not discrimin-atorily motivated in taking the actions she complainedabout.Lennons proceeded to Joplin and conferred withArnold on August 26. In the course of the conference,Lennons informed Arnold of the reasons for its decisionto reduce full-time employees to part time at a number ofits stores (to reduce costs and increase flexibilitiy inmaking work assignments), denied Arnold was singledout for such status change, denied the Company was dis-criminatorily motivated in changing Arnold's status topart time, denied the Company was discriminatorily mo-tivated in promoting Owens over Arnold to a superviso-ry position, informed Arnold to do as her consciencedictated with reference to filing charges with the NLRBand EEOC, and requested Arnold to refrain from sayinganything detrimental about the store, to which she assent-ed. I credited mutually corroborative testimony thatLennons' only request concerning Arnold's future con-duct was limited to the language italicized above.On September 1, Eckles mailed a formal reply to Ar-nold's letter, in essence reiterating and reaffirming theexplanations and positions voiced by Lennons at theAugust 26 Lennons-Arnold conference.On the same date (September 1), Arnold filed achargeswith NLRB Region 17, alleging the Company? The complaint alleges, the answer admits, and I find at all pertinenttimes Eckles, Lennons, and Doran were supervisors and agents of theCompany acting on its behalf within the meaning of Sec. 2 of the Act.' Case 17-CA-11177.violated Section 8(aX 1), (3), and (4) of the Act by reduc-ing her to part-time status because of her 1981 union ac-tivities and filing of the 1981 charge which led to her re-instatement and a second charge with the regional officeof the EEOC, alleging the Company had discriminatedagainst her because of her sex by promoting a less quali-fied male employee (Owens) to a management positionand by reducing her to part-time status to render her in-eligible for such promotion in the future.During her work shift on Saturday, September 18,Arnold accepted a check drawn by Mrs. Harold G.Cates as worth $25, though it was written out for"twenty and no/100 dollars" in one section and for"25.00" in another. This clearly was a mistake and con-trary to company instructions.9The discrepancy was noted when Arnold and Coman-ager Joella Beck'°checked out Arnold's drawer at theend of her shift. Arnold tallied the check was worth $25relying on the figure amount, prepared and signed achecker report showing a shortage of 10 cents. Beck re-fused to sign the report and referred the matter toDoran. Doran took the position the check was worth$20, not $25, " and requested the report either be revisedto show a $5.10 shortage or a new report be prepared soshowing. Arnold refused to revise the report or preparea new one, asserting Cates tendered the check for thehigher amount, it was the correct amount, and requestedthat Doran contact Cates to so verify. Doran refused tocontact Cates; Arnold told Doran and Beck to do what-ever they wanted, she was leaving. She picked up herbelongings and left the store. Doran and Beck prepared areport showing a $5. 10 shortage.After leaving the store, Arnold contacted Cates. Catesagreed she intended to pay $25 and agreed to so notifyher bank, the Commerce Bank of Joplin.The Company maintained its account at the samebank. At approximately 8:15 a.m. on Monday, September20, Commerce Bank's assistant cashier and facility man-ager, Betty Turner, noticed the discrepancy in theamounts on the Cates' check while checking the Compa-ny's September 18 deposit. She telephoned Cates andasked her which figure was correct. Cates informed her$25 was correct and agreed to guarantee and pay thatamount from her account to the Company. About 9 a.m.,Turner telephoned the store, told Doran she noticed thediscrepancy in checking the deposit, contacted Cates,and Cates authorized the bank to clear the check for thehigher amount, $25. Doran told Turner he was comingto the bank later and would discuss the matter further atthat time.About the same time (9 a.m.) Arnold arrived at thestore prepared to go to work (prior to Arnold's leavingg The checker-cashier manual, which Arnold reviewed in the course ofher retraining after the second contact report was issued, instructs allchecker-cashiers to scrutinize all checks to determine whether the writtenand number amounts on a check match, and to reject any checks wherethey differ.'o The complaint alleges, the answer admits, and I find at all pertinenttimes Beck was a supervisor and agent of the Company acting on itsbehalf within the meaning of Sec. 2 of the Act.II Relying on an alleged banking practice of valuing a check at thewritten amount when the written and figure amounts varied.128 GROCERY SUPPLYthe store on September 18, Beck told her to come towork at that time), found her timecard missing, andasked Doran where it was. Doran informed her the time-card was missing because she was discharged. Arnoldasked why. Doran states she was discharged for havingfour shortages or overages in excess of $5 within 6months, the last one having occurred the previous Satur-day. Arnold asked how he knew the bank was not goingto clear the check for S25, taking the position it was nec-*essary that the bank verify a $5 shortage in the Cates'check before disciplinary action was warranted,'2andstated she wanted a written statement of the reason orreasons for her discharge. Doran replied he did not needbank verification of the shortage and refused to supplythe requested statement. Arnold suggested he contacthigher supervision and stated she was not leaving thestore until she received the requested statement. Dorantelephoned Lennons and was instructed to await bankverification and to put Arnold on the clock pending itsreceipt. Doran furnished Arnold with a timecard, sheclocked in, and was put to work as a stockclerk.Doran went to the bank and asked Turner if it wasnormal bank practice to accept a check for the writtenamount when the written and number amounts on acheck were in conflict. Turner replied it was. Doran di-rected Turner to follow that practice with reference tothe Cates' check and record it as a $20 deposit. Turnercomplied.At approximately 11 a.m. Beck went to the bank,picked up the September 18 deposit slip, and turned itover to Doran. Doran called Arnold aside, showed her acircled $20 figure on the deposit slip, announced thisverified the bank's acceptance of the check at the lowerfigure and confirmed she was short $5.10 on September18, not 10 cents.Arnold asked for time to make a telephone call. Dorangranted her request. Arnold telephoned Cates and Catesinformed Arnold she authorized the bank that morningto honor the check for $25, not $20. Arnold returned toDoran, advised him of Cates' advice, and stated therewould not be any $5 shortages unless he or Beck in-structed the bank to honor the check in the lesseramount. Neither replied, and Doran furnished Arnoldwith a copy of a separation report noting she was dis-charged for having four overages or shortages exceeding$5 within 6 months.Arnold's testimony was undisputed (and is credited)that in 1980 checker Margaret Fields accepted an im-properly endorsed check and was permitted to contactthe person who submitted it and secure a proper en-dorsement, without discipline; checker Peggy Corriganaccepted travelers checks signed in the wrong space andwas permitted to contact the signatory and secure signa-tures in the proper space, without discipline; and in 1980two checke-s, Susan Boyd and Connie Gray, were notdischarged on discovery of a fourth overage or under-payment exceeding S5 within 6 months.12 In apparent reliance on a provision of the written disciplinary pro-cedure requiring bank verification of a shortage prior to the issuance of asignificant incident or contact report after a disavowed apparent shortageor overage exceeding S5.B. Analysis and Conclusions1. The alleged unlawful directionThe complaint alleges the Company violated Section8(aXl) of the Act on August 26 by Lennons' directingArnold "to refrain from discussion with co-workersabout terms or conditions of employment of Respondent(Company) while on Respondent's time."Based on mutually corroborative testimony by Arnoldand Lennons, I have entered findings that in fact Len-nons, in the course of discussing Arnold's complaintsover the Company's failure to promote her and changingher status from full to part time on August 26, askedArnold to refrain from saying anything detrimental aboutthe store in processing her charges before the NLRB andEEOC and Arnold agreed to comply with that request.This is a complete departure from the complaint alle-gation and fails to lend it any support. I therefore recom-mend dismissal of those portions of the complaint so al-leging.2. The alleged unlawful dischargeThe complaint alleges the Company violated Section8(aXl), (3), and (4) of the Act by discharging Arnold be-cause of her 1981 activities on behalf of the Union, her1981 filing of charges with the NLRB against the Com-pany over her discharge for those activities, and her Sep-tember 1, 1982 filing of charges with the NLRB (and theEEOC) against the Company alleging the Company haddenied her promotion, caused her to lose promotion op-portunities, and reduced her status from full to part timebecause of those 1981 acts and her sex.The record established that Arnold was the leadingunion supporter among the employees during the Union's1981 representation campaign; that she was dischargedby the Company shortly after the Union lost the electionfollowing that campaign and secured reinstatement as theresult of a charge she filed with the NLRB alleging shewas discharged because of her activities on behalf of theUnion during the campaign; that on September I shefiled charges with the NLRB and EEOC against theCompany alleging the Company promoted a less quali-fied employee over her and reduced her from full topart-time status, thereby causing her losses in income,benefits, and promotional opportunities, because of her1981 activities on behalf of the Union, her filing of theNLRB charge which secured her reinstatement in 1981,and because of her sex; and that she was discharged 20days after the date she filed those charges and 6 daysprior to the time she would have become immune fromdischarge under the company rule governing disciplineof employees with four shortages or overages exceeding$5 within a 6-month period.The question is whether the Company seized on the $5difference between the written and number figures onthe Cates' check as a device or pretext to rid itself orArnold for again causing the Company the same aggra-129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvation,'3time, money, and effort14she caused in 1981by the filing of her September I charge with the NLRB(and the EEOC) or was simply carrying out a uniformlyadministered disciplinary action.I find and conclude its motive was the former one setout above; not only was the discharge effective but, 20days after Arnold filed her September 1 charges, theCompany itself manufactured the shortage'twhich itutilized to effect the discharge, in a transparent effort toeffect that discharge before another 6 days passed and in-sulated Arnold from discharge under its shortage/over-age policy. 'That this was the driving motive is demonstrated byDoran's clumsy effort to "verify" the shortage by show-ing Arnold a bank deposit with a $20 figure circled, asproof the check was valued by the bank in that amount;it showed $20 only because Doran instructed Truner toignore Cates' instructionsl Added support for this motivefinding and conclusion lies in the fact checker/cashierson previous occasions have been afforded an opportunityto rectify their errors in accepting financial instrumentswhich were inadvertently endorsed or signed by custom-ers, without disciplinary action.As to the Company's argument Arnold was dischargedfor making the mistake of accepting a check containingwritten and figure amounts which differed, the shortanswer is that was not the reason the Company relied onin effecting the discharge, the Company consistentlymaintained prior to filing its post-hearing brief Arnoldwas discharged solely because she had a shortage in heraccounts exceeding $5 on September 18 and three similarshortages or overages within the preceding 6 monthsOn the basis of the foregoing, I find and conclude thatthe Company discharged Arnold on September 20 be-cause of her September I and previous filing of chargeswith the NLRB and her previous union activity, therebyviolating Section 8(a)(l), (3), and (4) of the Act.CONCLUSIONS OF LAW1. At all pertinent times the Company was an employ-er engaged in commerce in a business affecting com-merce and the Union was a labor organization within themeaning of Section 2 of the Act.2. At all pertinent times Eckles, Lennons, Doran, andBeck were supervisors and agents of the Company actingon its behalf within the meaning of Section 2 of the Act.3. The Company violated Section 8(a)(1), (3), and (4)of the Act by discharging Arnold on September 20 be-cause of her September I and previous filing of chargeswith the NLRB and her previous union activity.4. The Company did not otherwise violate the Act.5. The aforesaid unfair labor practice affects commerceas defined in Section 2 of the Act." The vexation arising out of the necessity to defend its policies, prac-tices, and actions before a public body.14 Referring to the time, money, and effort the Company was forcedto expend to oppose the union campaign and defend against Arnold's1981 charge.Is No shortage in Arnold's September 18 account in excess of $5would have occurred had Doran not countermanded Cates' instruction tothe bank to honor her check for $25 and pay the Company that amount.THE REMEDYHaving found that the Company violated the Act bydischarging Arnold, I recommend the Company be di-rected to offer Arnold reinstatement to her former posi-tion and to make her whole for any seniority, wage, andbenefit losses she suffered by virtue of the discriminationagainst her, with the amounts due calculated in themanner set forth in F. W. Woolworth Co., 90 NLRB 289(1950), with interest thereon computed in accordancewith the formula set out in Florida Steel Corp., 231NLRB 651 (1977), and Isis Plumbing Co., 138 NLRB 716(1962), and to post appropriate notices set forth below.Having also found the alleged September 18 shortagewas a pretext to cover the Company's discriminatorymotivation in effecting the discharge, I also recommendthat the Company be directed to withdraw and expungefrom its records all and any separation or other reportsreciting an alleged September 18 shortage of $5 in Ar-nold's accounts as basis for any discipline.Having found the Company did not violate the Act byother alleged actions set out in the complaint, I recom-mend the sections of the complaint setting out those alle-gations be dismissed.On the foregoing findings of fact and conclusions oflaw and on the entire record, I recommend the issuanceof the following'sORDERThe Respondent, American Community Stores, a Sub-sidiary of Collum Companies, Inc., d/b/a GrocerySupply, Joplin, Missouri, its officers, agents, successors,and assigns, shall1. Cease and desist from discharging any employee forfiling charges with the National Labor Relations Boardagainst the Company or engaging in activities on behalfof United Food & Commercial Workers Union Local322, AFL-CIO, or any other labor organization, or en-gaging in other concerted activities for the purpose ofcollective bargaining or mutual employees aid or protec-tion.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act.(a) Offer to Joyce Arnold reinstatement to her formerposition.(b) Make Joyce Arnold whole in the manner set out inThe Remedy section of this decision.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Withdraw and expunge from its records any docu-ments purporting to show a September 18 shortage of $5in Arnold's accounts and any discipline based thereon.I' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.130 GROCERY SUPPLY(e) Post at its premises at Joplin, Missouri, copies ofthe attached notice marked "Appendix."17Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that paragraph 5 andthe reference thereto in paragraph 7 of the complaint aredismissed.131